Order entered October 23, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-15-00779-CV

                                    CAS, LTD, Appellant

                                              V.

     TM AVIATION PARTNERS, LP, TM AVIATION ENTERPRISES, LLC, AND
                    TIMOTHY THOMPSON, Appellees

                      On Appeal from the County Court at Law No. 4
                                  Collin County, Texas
                          Trial Court Cause No. 004-01101-2014

                                          ORDER
       Because a complete copy of the reporter’s record was not filed until October 20, 2015,

appellant’s brief is not due until November 19, 2015. See TEX. R. APP. P. 38.6(a). Accordingly,

we DENY as moot appellant’s October 22, 2015 second motion seeking to extend the time to file

its brief to November 19th.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE